     Case 4:16-cv-01670 Document 271 Filed on 05/10/19 in TXSD Page 1 of 11



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

    DHI Group, Inc. f/k/a Dice Holdings Inc. and
    RIGZONE.com, Inc.,
                         Plaintiffs,

            vs.

    David W. Kent, Jr., Single Integrated
    Operations Portal, Inc. d/b/a Oilpro, et al.,
                      Defendants.
                                                            Civil Action Number: 16-cv-01670
    Single Integrated Operations Portal, Inc. d/b/a
    Oilpro and OILPRO.com,
                          Counter-Plaintiff,

            vs.

    DHI Group, Inc. f/k/a Dice Holdings Inc. and
    RIGZONE.com, Inc.,
                           Counter-Defendants.

       RESPONSE TO PLAINTIFFS’ SUPPLEMENTAL MOTION TO EXCLUDE

        Single Integrated Operations Portal, Inc. d/b/a Oilpro and OILPRO.com (“Oilpro”) and

David W. Kent, Jr. (“Kent” and collectively with Oilpro “Defendants”) respond to the Plaintiffs’

Supplement to Their Motion to Exclude Trent Livingston, filed by Plaintiffs DHI Group, Inc. f/k/a

Dice Holdings Inc. and Rigzone.com, Inc. (“Plaintiffs”).1

                                  SUMMARY OF ARGUMENT

        The Court’s February 22, 2019 order (the “Order”) expressly recognizes that Livingston

may testify if his report does not rely on, or can be recreated without, the Excluded Documents




1
    Docket No. 266.
    Case 4:16-cv-01670 Document 271 Filed on 05/10/19 in TXSD Page 2 of 11




(defined below).2 Livingston has repeatedly testified that his analysis does not rely on the Excluded

Documents and is in fact independent of them.3

        To determine how many new members Oilpro received from the email addresses obtained

from Rigzone, Livingston required information from both the Plaintiffs and Defendants. From

Defendants, Livingston required information regarding Oilpro’s members; this information was

contained in Oilpro’s database—“Oilpro.bak” file4—and Plaintiffs concede that this information

was timely produced.5 The other information essential to Livingston’s analysis came from the

Plaintiffs (Rigzone’s weblogs) and the Government (the list of emails copied from Rigzone’s
website).6 The Excluded Documents are not among these essential files.

        Plaintiffs, however, reject any notion that Livingston’s analysis can stand. Livingston has

already seen the Excluded Documents, Plaintiffs argue, and he cannot erase his memory! It does

not matter that Livingston’s only mention of the Excluded Documents at his September 2018

deposition reveals an independent review of the data and evidence in this case. Plaintiffs argue that

by looking at the documents, Livingston received “external guidance” and forever tainted his

analysis.7 Having refused their opportunity to challenge the reliability of Livingston’s testimony,

Plaintiffs nevertheless demand he be barred from testifying because he referenced the Excluded

Documents at one point in his September 2018 deposition. This is Plaintiffs third attempt to keep

Livingston from the jury for procedural reasons, without challenging the underlying data or

conclusions of Livingston’s analysis (and despite receiving an opportunity for a second

deposition).



2
    Docket No. 259 at 3.
3
    Ex. 1 ¶¶ 7-8, 13-18 (App. 4-5).
4
    Ex. 1-A ¶3 (App. 9); Ex. 1-E ¶12 (App. 49).
5
    Docket No. 264 -2 at 22 (21:17-22:25).
6
    Ex. 1-A ¶3 (App. 9); Ex. 1-E ¶12 (App. 49).
7
    Plaintiffs have had Livingston’s queries for more than six months and have had David Kent’s queries (as reflected
    in the Excluded Documents) for 10 months. Despite their frequent complaints, Plaintiffs have submitted no
    evidence that Livingston merely mimicked Kent’s evidence.



                                                         2
     Case 4:16-cv-01670 Document 271 Filed on 05/10/19 in TXSD Page 3 of 11




         Defendants respectfully request that the Court deny Plaintiffs’ motion to exclude because

(a) the supplement to the motion to exclude was not authorized by the Order; (b) the Excluded

Documents are not relied upon by, nor necessary for, the “Invited by Fictitious Profile Step” in

Livingston’s analysis; and (c) Plaintiffs have known about the Fictitious Profiles—and that Oilpro

used them to send invites to email addresses obtained from Rigzone—since at least September

2016.

                                 ARGUMENTS AND AUTHORITIES

A.       Plaintiffs’ supplement was not authorized by the Order.
         The Order provides that “[i]f, after taking the deposition of Livingston, Plaintiffs still

believe that Livingston’s methodology should be excludable as unreliable, they shall so move

within fourteen days from the date of the deposition.”8 Plaintiffs did not take the second deposition

because they were not prejudiced by any tardy production of documents by the Defendants. The

bottom line is that, despite having had Livingston’s report since early last July, Plaintiffs cannot

challenge the reliability of Livingston’s testimony (or even offer an alternative analysis). This is

procedural gamesmanship. The Order provides that Plaintiffs could reurge their motion to exclude

after taking Livingston’s deposition. They did not do so and Plaintiffs supplement was not

authorized by the Order.

B.       The Excluded Documents are not necessary to the Invited by Fictitious Profile Step.

         1.      The Order provides that Livingston’s conclusions cannot use or rely on the
                 Excluded Documents.
         The Order held that eight documents identified in Appendix A to Trent Livingston’s report

“may not be relied upon or used in any way by any of the Defendants’ witnesses[.]” Docket No.

259 at 2. Those eight documents are:

              1. Oilpro Member Activity by Month,

              2. Oilpro Members by Source,


8
     Docket No. 259 at 3 (emphasis added).



                                                 3
      Case 4:16-cv-01670 Document 271 Filed on 05/10/19 in TXSD Page 4 of 11




                 3. Report - 111k Incorrect,

                 4. Report Member Sources,

                 5. Report Members Pvs Revenue by Month,

                 6. Step 2 - Create Source Tables,

                 7. Step 3 - Never Emailed Before, and

                 8. Step 4 - Load Member Source Table (collectively, the “Excluded Documents”).9

The Order further provides: “[t]o the extent that Livingston had access to these files, it is

ORDERED he must be able to recreate his report and opinions without any use or reference to
them.”10 Plaintiffs argue that it does not matter whether the Excluded Documents contain data or

information necessary for the analysis or if Livingston can recreate the report. Having looked at

the Excluded Documents, Livingston’s testimony is forever barred.11

           2.       Livingston’s did not use or rely on the Excluded Documents in reaching his
                    conclusions.
           Livingston submitted a declaration, dated July 30, 2018, in support of Defendants’

Response to Plaintiffs’ Motion to Strike the Improper Rebuttal Expert Report of Trent

Livingston.12 In that declaration, Livingston testified that he “reviewed but did not use [the

Excluded Documents] to form [his] conclusions regarding the specific number of resumes

accessed and the specific number of members converted.”13 Livingston reviewed Plaintiffs
supplement and specifically reaffirms that he did not and is not relying on the Excluded

Documents.14



9
     Id.
10
     Id. at 3.
11
     Docket No. 266 at 7 (rejecting any hypothetical argument that Livingston “can create a ‘new’ report without again
     ‘looking’ at the excluded documents because “he has already done so [looked at the Excluded Documents] to
     prepare his original report”).
12
     Docket No. 216.
13
     Docket No. 216-26 at 2 ¶6.
14
     Ex. 1 ¶¶ 7-8, 13-18 (App. 4-5).



                                                          4
    Case 4:16-cv-01670 Document 271 Filed on 05/10/19 in TXSD Page 5 of 11




       Nevertheless, Plaintiffs claim—without explanation—that “Livingston cannot recreate his

analysis without reliance, directly or indirectly, on the Excluded Documents.” Docket No. 266 at

7. The Supplement points to only one paragraph (and its supporting figure) of Livingston’s report

that they claim relies on the Excluded Documents:




(the “Invited by Fictitious Profile Step”).

       Plaintiffs’ cite testimony from Livingston’s deposition that he learned about the Fictitious

Profiles from Kent, after noticing that Kent’s SQL Queries identified four specific inviters and




                                                5
     Case 4:16-cv-01670 Document 271 Filed on 05/10/19 in TXSD Page 6 of 11




asking Kent the relevance of these profiles.15 Immediately after citing this testimony, Plaintiffs

conclude that this “establishes he used the excluded materials to perform his analysis.”16 Plaintiffs’

position appears to be that merely seeing the information in the Excluded Documents is

disqualifying, no matter whether that same information is available from independent and

unobjectionable sources.

         The only knowledge he required in order to complete the Invited by Fictitious Profile Step,

Livingston testifies, was “that (a) Oilpro used four Fictitious Profiles to invite those Soft Profiles

that had been created as a result of the Rounds of Access, and (b) that the Fictitious Profiles bore
the names: Holly Henderson, Jennifer Green, Heather Sullivan, and Sara Young.”17 The Excluded

Documents are not necessary to understanding how Oilpro used the Fictitious Profiles and the

names of the four profiles were available in many places other than the Excluded Documents.

         3.       Other documents reviewed by Livingston in preparing his report provided all
                  information necessary for the Invited by Fictitious Profile Step.
         As an initial matter, the testimony that Plaintiffs rely on demonstrates the futility of their

supplement. Livingston testified that he learned about the four inviters from “the Step 1 and Step

2 SQL files I cite in my appendix”18 and he confirms in his declaration that “Step 1 –

Readme.docx” (Oilpro__0008684) (the “Step 1 File”), caused him to inquire further about these

profiles.19 The Step 1 File is not an Excluded Document.
         Moreover, Livingston reviewed the transcript of David Kent’s November 20, 2017

deposition before serving his report.20 Kent testified at length at this deposition about the Fictitious

Profiles and Oilpro’s use of them:


15
     Docket No. 266 at 5.
16
     Docket No. 266 at 6.
17
     Ex. 1 ¶ 13 (App. 6).
18
     Docket No. 266 at 5 (quoting Livingston’s deposition).
19
     Ex. 1 ¶ 12 (App. 6) (noting that the file states “Any member sent a customized invitation that was not Holly,
     Heather, Jennifer, or Sara is a good invite”).
20
     Ex. 1 ¶ 16 (App. 6); Docket No. 216-19 at 31.



                                                         6
     Case 4:16-cv-01670 Document 271 Filed on 05/10/19 in TXSD Page 7 of 11



         Q. Holly Henderson. She’s not a real person either?
         A. No, she is not.
         Q. Who created Holly Henderson?
         A. I did.
         Q. And the goal of Holly Henderson was to use her as the inviter for persons to
            join Oilpro. Correct?
         A. That is correct.
         Q. And that would include the names and emails that you obtained from
            Rigzone’s database without authorization. Correct?
         A. Holly Henderson invited emails from resumes that I downloaded from
            Rigzone.
         Q. And Holly Henderson was created in October 2013?
         A. I don’t remember precisely when she was created, but she -- that sounds about
            right. I mean, she couldn’t have been created on Oilpro before then.
         Q. And you started using her in October 2013.Correct?
         A. Yes.
         Q. At the same time that you started the unauthorized access of Rigzone’s
            database. Correct?
         A. I used Holly to invite Rigzone related resumes in October of 2013, that’s
            correct.21
         ****
         Q. Who’s Heather Sullivan?
         A. Same type of persona as Holly.
         Q. What was Heather’s fake background that was created?
         A. I don’t recall her background.
         Q. And Jennifer Green, is she another one?
         A. She is.
         Q. And then Sara Young, is she another one?
         A. She is.22




21
     Ex. 1-D at 171:16 - 172:17 (App. 26 – 27) (objections omitted).
22
     Ex. 1-D at 173:9 – 173:17 (App. 28).




                                                         7
     Case 4:16-cv-01670 Document 271 Filed on 05/10/19 in TXSD Page 8 of 11




David Kent’s deposition testimony explained how the Fictitious Profiles were used and what

names were assigned to those profiles. This testimony provides everything necessary to complete

the Invited by Fictitious Profile Step.23 As discussed in Section C below, this information was also

available in a multitude of documents produced by both sides in this litigation more than a year

before Livingston produced his report.

C.       Plaintiffs knew everything necessary for the Invited by Fictitious Profiles Step years
         before Defendants served Livingston’s report.
         Excluding Livingston’s testimony because he mentioned the Excluded Documents in

discussing the Invited by Fictitious Profiles Step, would be especially unwarranted under the

circumstances. Plaintiffs knew about the Fictitious Profiles (and how they were used) years before

Livingston served his expert report.

         1.       Plaintiffs first learned about Jennifer Green in July 2015.
         On July 20, 2015, Plaintiffs’ employee, Princepreet Chana, received an email invitation to

join Oilpro from Jennifer Green.24 Plaintiffs immediately suspected that David Kent had obtained

Chana’s email address by copying it from Rigzone’s website and expressed skepticism about the

invite itself, noting it “is supposedly coming from a recruiter at Amec Foster Wheeler named

Jennifer Green.”25 Indeed, just four days later, Plaintiffs sent this invitation to the Department of

Justice, noting that this was a “significant recent development.”26

         2.       Plaintiffs knew about all four Fictitious Profiles before discovery began in the
                  case.
         On September 2, 2016, as soon as discovery opened in this case, Plaintiffs served requests

for production seeking, among other things, all communications and documents related to “any

Oilpro or Virtual Bench employee named Holly Henderson, Oilpro online account associated with


23
     Ex. 1 ¶ 16 (App. 6).
24
     Ex. 2-D (App. 95).
25
     Ex. 2-D (App. 94).
26
     Ex. 2-D (App. 93).




                                                   8
     Case 4:16-cv-01670 Document 271 Filed on 05/10/19 in TXSD Page 9 of 11




Holly Henderson, and/or fictional person named or referred to as Holly Henderson.”27 Identical

requests were sent for documents and communications related to Heather Sullivan, Jennifer Green,

and Sara Young.28

           At the same time, Plaintiffs sought copies of a “Google Chat conversation dated April 2,

2014 between David Kent (david@oilpro.com) and Estevan Dufrin (estevan@oilpro.com), in

which David Kent asks, “is Holly sending more today?” (i.e., sending invitations to join Oilpro).29

Plaintiffs also sought copies of “January 29, 2016 emails between Laura Bumby

(laura@oilpro.com) and Estevan Dufrin (estevan@oilpro.com) with the subject line ’Holly Log-
Ins.’”30

           These discovery requests regarding the Fictitious Profiles were served nearly two years

before Livingston served his expert report. Not only were Plaintiffs not prejudiced by any review

of the Excluded Files in connection with the Invited by Fictitious Profile step, it would be

surprising if Plaintiffs themselves do not attempt to illicit testimony about Holly Henderson,

Jennifer Green, Sara Young, and Heather Sullivan and how those profiles were used to send

invitations to emails obtained from Rigzone. Livingston’s analysis simply took into account the

evidence developed in this case—including by the Plaintiffs—in order to determine the number of

members Oilpro received from the email addresses obtained from Rigzone.31

           3.      By May 2017, Defendants produced nearly a thousand documents regarding the
                   four Fictitious Profiles and confirmed how they were used.
           By April 2017, Oilpro had produced over 860 documents regarding the four Fictitious

Profiles.32 On May 30, 2017, Kent responded to an interrogatory requesting that he identify “all

27
     Ex. 2-A RFP 50 (App. 72).
28
     Ex. 2-A RFPs 51-56 (App. 72-73).
29
     Ex. 2-B RFP 28 (App. 77).
30
     Ex. 2-B RFP 51 (App. 78).
31
     Indeed, it is important to note that if Livingston did not include the Invited by Fictitious Profile Step, the number
     of converted members would decrease.
32
     Ex. 2 ¶ 8 (App. 68).




                                                            9
     Case 4:16-cv-01670 Document 271 Filed on 05/10/19 in TXSD Page 10 of 11




fictitious accounts and/or persons created to solicit, contact, and/or correspond with potential users

and members of Oilpro.com.” Kent answered that the “accounts opened under a pseudonym by

Oilpro’s employees” were “Holly Henderson, Heather Sullivan, Jennifer Green, and Sarah

Young.”33
                                            CONCLUSION
         Livingston did not rely on any Excluded Documents for the Invited by Fictitious Profile

Step and nothing in those documents were necessary to his conclusions. Plaintiffs argue that “the

analysis Livingston performed using the excluded material cannot be ignored or skipped” but there

is not a shred of evidence that he performed any analysis “using the excluded material.” The only

insight that Livingston could have gleaned from the Excluded Documents (that Oilpro sent

invitations to the Rigzone emails from the Fictitious Profiles) is also found in hundreds of other

documents and was known to the Plaintiffs for years before Livingston’s report.

         Accordingly, Defendants respectfully request that the Court deny Plaintiffs’ motion to

exclude Livingston and grant them any such further relief to which they have shown themselves

justly entitled.




33
     Ex. B – May 30, 2017 Kent’s Amended Interrogatory Responses. ROG 9.



                                                    10
Case 4:16-cv-01670 Document 271 Filed on 05/10/19 in TXSD Page 11 of 11




                                 Respectfully submitted,

                                 FOLEY GARDERE
                                 FOLEY & LARDNER LLP


                                James G. Munisteri, Texas Bar No. 14667380
                                Marla T. Poirot, Texas Bar No. 00794736
                                1000 Louisiana, Suite 2000
                                Houston, Texas 77002-2099
                                Telephone: (713) 276-5500
                                Facsimile: (713) 276-5555
                                jmunisteri@foley.com
                                mpoirot@foley.com

                                Sara Ann Brown, Texas Bar No. 24075773
                                2021 McKinney, Suite 1600
                                Dallas, Texas 75201-3340
                                Telephone: (214) 999-3000
                                Facsimile: (214) 999-4667
                                sabrown@foley.com

                                and

                                Harvey G. Brown, Jr., Texas Bar No. 03130500
                                Lanier Law Firm
                                10940 W. Sam Houston Pkwy, N. Suite 100
                                Houston, Texas 77064
                                Telephone: (713) 659-5200
                                Facsimile: (713) 659-2204
                                Harvey.Brown@LanierlLawFirm.com

                                ATTORNEYS FOR DEFENDANTS




                                  11
